COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-391-CV





IN RE BARBARA LEWIS, INDIVIDUALLY, 	RELATORS

AS NEXT FRIEND OF COLTON LEWIS, 

AND AS REPRESENTATIVE OF THE 

ESTATE OF JOHN LEWIS, DECEASED, 

VIRGINIA ASSELIN, TILMAN HEIN, JOE MOYA





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus, emergency motion for temporary relief, and real party in interest’s response to the motion and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and emergency motion for temporary relief are denied.





Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  DAUPHINOT, GARDNER, and MCCOY, JJ.



DELIVERED:  November 12, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.